 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 SCOTT D. JOINER (CABN 223313)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 7        FAX: (415) 436-7234
          scott.joiner@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        )   No. CR 16-00116 EMC
                                                      )
14           Plaintiff,                               )   STIPULATION TO EXCLUDE TIME FROM
                                                      )   FEBRUARY 27, 2019 THROUGH JUNE 12, 2019;
15      v.                                            )   [PROPOSED] ORDER
                                                      )
16   NEMR HALLAK,                                     )
     TOLGA SUATAC,                                    )
17   MICHELINA PERNA,                                 )
      a/k/a Michelle Perna,                           )
18    a/k/a Michelle Perry,                           )
      a/k/a Sonia Perry, and                          )
19   ROBERTO MANCINI,                                 )
                                                      )
20                                                    )
             Defendants.                              )
21                                                    )

22

23           It is stipulated by and between counsel for the United States and counsel for defendant Roberto
24 Mancini, that time be excluded under the Speedy Trial Act from February 27, 2019 through June 12,

25 2019.

26           At the status conference held on February 27, 2019, the government and counsel for the
27 defendant agreed that time be excluded under the Speedy Trial Act in light of the complexity of the case,

28 which the government represented involves thousands of victims and tens of thousands of pages of

     STIPULATION TO EXCLUDE TIME; [PROPOSED] ORDER
     No. CR 16-00116 EMC
 1 documents, and for effective preparation of counsel. For these reasons and as further stated on the

 2 record at the status conference, the parties stipulate and agree that excluding time until June 12, 2019

 3 will allow for the effective preparation of counsel. See 18 U.S.C. § 3161(h)(7)(B)(ii), (B)(iv). The

 4 parties further stipulate and agree that the ends of justice served by excluding the time from February 27,

 5 2019, through and including June 12, 2019, from computation under the Speedy Trial Act outweigh the

 6 best interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(ii),

 7 (B)(iv).

 8          The undersigned Assistant United States Attorney certifies that he has obtained approval from

 9 counsel for the defendant to file this stipulation and proposed order.

10          IT IS SO STIPULATED.

11

12 DATED: April 25, 2019                                         /s/
                                                          SCOTT D. JOINER
13                                                        Assistant United States Attorney

14

15 DATED: April 25, 2019                                        /s/
                                                          MARTÍN SABELLI
16                                                        Counsel for Defendant Roberto Mancini

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO EXCLUDE TIME; [PROPOSED] ORDER
     No. CR 16-00116 EMC
 1                                           [PROPOSED] ORDER

 2          Based upon the facts set forth in the stipulation of the parties and the representations made to the

 3 Court on February 27, 2019, and for good cause shown, the Court finds that failing to exclude the time

 4 from February 27, 2019, through June 12, 2019, would unreasonably deny defense counsel and the

 5 defendant the reasonable time necessary for effective preparation, taking into account the exercise of

 6 due diligence, and is also appropriate in light of the complexity of the case, which the government

 7 represented involves thousands victims and tens of thousands of pages of documents. 18 U.S.C. §

 8 3161(h)(7)(B)(ii), (iv). The Court further finds that the ends of justice served by excluding the time

 9 from February 27, 2019, through and including June 12, 2019 from computation under the Speedy Trial

10 Act outweigh the best interests of the public and the defendant in a speedy trial. Therefore, and with the

11 consent of the parties, IT IS HEREBY ORDERED that the time from February 27, 2019, through and

12 including June 12, 2019 shall be excluded from computation under the Speedy Trial Act. 18 U.S.C. §

13 3161(h)(7)(A), (B)(ii), (B)(iv).

14          IT IS SO ORDERED.

15

16 DATED: April 25, 2019
                                                                  HON. EDWARD M. CHEN
17                                                                United States District Judge
18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO EXCLUDE TIME; [PROPOSED] ORDER
     No. CR 16-00116 EMC
